FILED
                                                                                  January 12, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                                SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




In re C.B.

No. 21-0434 (Fayette County 20-JA-143)



                               MEMORANDUM DECISION


        Petitioner Mother T.B., by counsel Nancy S. Fraley, appeals the Circuit Court of Fayette
County’s April 26, 2021, order terminating her parental rights to C.B.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Mindy
M. Parsley, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Vickie L. Hylton, filed a response on behalf of the child also in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in denying her a post-
adjudicatory improvement period and terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner abused drugs and failed to ensure the child attended school. Specifically, the DHHR
alleged that it received a referral that the child had not regularly attended school despite being
enrolled at the beginning of the school year. On a subsequent day when the child appeared at
school, a Child Protective Services (“CPS”) worker spoke to the then-seven-year-old child, who
reported that his parents often argued because they do not have money for their “stuff” and that he
was frequently hungry while at home.2 The child further reported that the parents “sleep a lot and

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
         The child referred to petitioner’s boyfriend as his father. However, the identity of the
child’s father is unknown.
                                                  1
when they pass out there is no waking them.” The CPS worker proceeded to petitioner’s home,
but no one answered the door. Neighbors informed the CPS worker that petitioner and her
boyfriend abuse drugs and had previously used “Narcan on each other.” After attempting to contact
petitioner multiple times, the CPS worker sought assistance from law enforcement. Upon gaining
access to petitioner’s home, the CPS worker observed the interior to be in deplorable condition
with drug paraphernalia scattered throughout the home. The CPS worker observed a
methamphetamine pipe, burnt foil, marijuana bowls, and other paraphernalia lying within reach of
the child, including in the room in which he slept. Petitioner denied abusing any substance other
than marijuana and claimed the burnt foil was from “old usage.” Based on the foregoing, the
DHHR alleged that petitioner had a substance abuse problem that impaired her ability to properly
care for the child and exposed the child to deplorable living conditions.

        The circuit court held a preliminary hearing shortly thereafter. Petitioner waived her
preliminary hearing, and the circuit court granted her supervised visitation with the child pending
her ability to submit to two consecutive negative drug screens. Following the hearing, petitioner
tested positive for methamphetamine, amphetamine, and fentanyl.

         The circuit court held an adjudicatory hearing in December of 2020 wherein petitioner
stipulated to the allegations contained in the petition. The circuit court accepted petitioner’s
stipulation, adjudicated her as an abusing parent, and ordered her to submit to a
psychological/substance abuse evaluation. At a multidisciplinary team (“MDT”) meeting held
later that month, petitioner failed to appear. The parties reported that petitioner was not complying
with services, and the DHHR and guardian noted their intention to oppose an improvement period
if petitioner did not begin complying soon. During a January of 2020 MDT meeting, a service
provider stated that she made six attempts to drug screen petitioner but that petitioner would not
respond to her attempts to contact her in person or via phone call.

        The circuit court held a hearing in February of 2021; petitioner failed to attend but was
represented by counsel. According to the guardian, counsel for petitioner advised the court that
she had informed her client that she needed to enter into a drug rehabilitation program. Counsel
admitted that she was unsure of whether petitioner had entered such a program. The circuit court
noted that there were numerous attempts by CPS workers, service providers, and counsel to contact
petitioner but to no avail. Petitioner’s counsel moved the circuit court to grant petitioner an
improvement period, which the circuit court denied, and the matter was set for disposition.

        The circuit court held a dispositional hearing in April of 2021. Petitioner once again failed
to appear but was represented by counsel. Given petitioner’s absence, the circuit court permitted
the DHHR to proffer an argument in support of the termination of petitioner’s parental rights. The
circuit court found that petitioner failed to submit to a psychological/substance abuse evaluation
as ordered, failed to appear at any hearings following the adjudicatory hearing, and failed to avail
herself of services offered by the DHHR.3 Accordingly, the circuit court terminated petitioner’s
parental rights upon finding that there was no reasonable likelihood that petitioner could correct


       3
       The circuit court noted that petitioner failed to appear at one hearing in March of 2021;
however, it appeared to excuse that absence as petitioner was hospitalized at that time.


                                                 2
the conditions of abuse and neglect in the near future and that termination was necessary for the
child’s welfare. Petitioner appeals the circuit court’s April 26, 2021, dispositional order.4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her a post-adjudicatory
improvement period. Petitioner questions how she could have met her burden of demonstrating
that she was entitled to an improvement period when “no services or means to comply” were put
in place. Petitioner argues that the CPS worker and MDT members never had a “sit down
conversation” with her given that “all MDT meetings except the last one were held telephonically.”
Petitioner contends that granting her an improvement period would not have caused a delay in the
child’s permanency, as he was not placed in an adoptive placement until March of 2021. Although
not clear, petitioner also seems to argue that she was prejudiced by continuances in the matter and
a lack of face-to-face interaction due to the COVID-19 pandemic. According to petitioner, the time
frames set forth in the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings
encourage “[a]dult [r]espondents to ma[k]e meaningful changes quickly” and that due to the
delays, along with the constraints of the COVID-19 pandemic and a lack of consistent, face-to-
face interactions with caseworkers, she “did not benefit from any . . . interaction with those charged
with assisting her in correcting the Abuse/Neglect to which she stipulated.”

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (quoting In re Emily, 208 W. Va. 325, 334, 540 S.E.2d



       4
         The unknown father’s parental rights were also terminated below. The permanency plan
for the child is adoption by his foster family.
                                                  3
542, 551 (2000)). Finally, the circuit court has discretion to deny an improvement period when no
improvement is likely. In re Tonjia M., 212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002).

        We find that petitioner failed to demonstrate that she was likely to fully participate in an
improvement period. Petitioner contends that she was unable to meet her burden of demonstrating
that she was likely to participate with services because none were provided to her. However, the
record demonstrates that CPS workers and service providers attempted to contact petitioner on
multiple occasions, but that petitioner refused to respond. In fact, petitioner failed to maintain
contact with either the DHHR or her attorney and failed to participate in multiple hearings and
MDT meetings throughout the proceedings. Further, despite having been advised on multiple
occasions that she could visit with the child once she submitted two negative screens, the record
is devoid of evidence that petitioner submitted to any drug screens during the entirety of the case.
And on the single occasion that she did screen following the preliminary hearing, she tested
positive for methamphetamine, amphetamine, and fentanyl. This Court has previously held that
“the level of interest demonstrated by a parent in visiting his or her children while they are out of
the parent’s custody is a significant factor in determining the parent’s potential to improve
sufficiently.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589, 600 n.14 (1996). Petitioner
also failed to attend her scheduled psychological/substance abuse evaluation and failed to enter a
drug rehabilitation program as instructed. Lastly, we find no merit to petitioner’s argument that
she was somehow prejudiced by any delays in the proceedings or the use of remote technology
during the proceedings. Petitioner’s counsel requested at least one of the continuances, and
petitioner refused to appear at several hearings and MDT meetings; further, she did not raise any
issues with regard to the virtual hearings. Moreover, CPS workers and service providers visited
petitioner’s house on numerous occasions, but she refused to answer the door. Accordingly, we
find no error in the circuit court’s decision to deny petitioner a post-adjudicatory improvement
period.

        Petitioner next argues that the circuit court erred in terminating her parental rights.
Petitioner argues that the circumstances of her case did not require termination under West Virginia
Code § 49-4-605(a).5 Petitioner contends that the primary reason for the termination of her parental


       5
           West Virginia Code § 49-4-605(a) provides as follows:

       (a) Except as provided in § 49-4-605(b) of this code, the department shall file or
       join in a petition or otherwise seek a ruling in any pending proceeding to terminate
       parental rights:

       (1) If a child has been in foster care for 15 of the most recent 22 months as
       determined by the earlier of the date of the first judicial finding that the child is
       subjected to abuse or neglect or the date which is 60 days after the child is removed
       from the home;

       (2) If a court has determined the child is abandoned, tortured, sexually abused, or
       chronically abused;

                                                                                    (continued . . .)
                                                 4
rights was her failure to participate in the proceedings after the adjudicatory hearing. Petitioner
argues that she was in the proper mind-set to participate immediately following the child’s removal
from her care, but a CPS worker was not assigned until later in the proceedings and no service
providers were put in place. Petitioner states that “[t]ime passed and . . . [p]etitioner became ill and
hopeless.” According to petitioner, there is no documentation that the DHHR attempted to keep in
touch with her or that service providers attempted to contact her until after the adjudicatory hearing
due to the pandemic-related protections in place at that time.

        While the DHHR was not required to seek termination under the parameters set forth in
West Virginia Code §49-4-605(a) given the facts of this case, we note that West Virginia Code §
49-4-604(c)(6) provides that circuit courts are to terminate parental rights upon finding that there
is “no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected
in the near future” and that termination is necessary for the child’s welfare. West Virginia Code §
49-4-604(d) provides that a circuit court may find that there is no reasonable likelihood that the
conditions of abuse and neglect can be substantially corrected when the abusing parent has
“demonstrated an inadequate capacity to solve the problems of abuse or neglect on their own or
with help.”

        The evidence as set forth above supports the circuit court’s decision to terminate
petitioner’s parental rights. Here, petitioner absented herself from the majority of the proceedings
below and failed to maintain contact with her attorney or the DHHR so that services could be
implemented. While petitioner claims that there is no documentation that a CPS worker or service
providers had been assigned prior to her adjudicatory hearing, the record indicates that, following
the preliminary hearing, she was granted visitation contingent upon her ability to submit negative
drug screens but failed to do so. Indeed, petitioner consistently failed to submit to drug screens
throughout the entirety of the proceedings. Moreover, the record demonstrates that CPS workers



        (3) If a court has determined the parent has committed murder or voluntary
        manslaughter of another of his or her children, another child in the household, or
        the other parent of his or her children; has attempted or conspired to commit murder
        or voluntary manslaughter or has been an accessory before or after the fact of either
        crime; has committed unlawful or malicious wounding resulting in serious bodily
        injury to the child or to another of his or her children, another child in the household
        or to the other parent of his or her children; has committed sexual assault or sexual
        abuse of the child, the child’s other parent, guardian or custodian, another child of
        the parent or any other child residing in the same household or under the temporary
        or permanent custody of the parent; or the parental rights of the parent to another
        child have been terminated involuntarily; or

        (4) If a parent whose child has been removed from the parent’s care, custody, and
        control by an order of removal voluntarily fails to have contact or attempt to have
        contact with the child for a period of 18 consecutive months: Provided, That failure
        to have, or attempt to have, contact due to being incarcerated, being in a medical or
        drug treatment or recovery facility, or being on active military duty shall not be
        considered voluntary behavior.
                                                   5
and service providers attempted to contact petitioner on multiple occasions, both in person and via
phone, and that she refused to respond to their attempts to set up services. As of the date of the
dispositional hearing, petitioner had failed to maintain contact with the DHHR, failed to attend her
psychological evaluation, failed to drug screen, and failed to attend several hearings and MDT
meetings. Based on the foregoing, it is clear that petitioner was unable to solve the problems of
abuse or neglect on her own or with the help of the DHHR and, thus, termination of her parental
rights was not error.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its April
26, 2021, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                                  6